
	
		II
		111th CONGRESS
		2d Session
		S. 3122
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2010
			Mr. Ensign (for himself,
			 Mr. Risch, Mr.
			 Vitter, Mr. Barrasso,
			 Mr. Bennett, and
			 Mr. Enzi) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require the Attorney General of the United States to
		  compile, and make publically available, certain data relating to the Equal
		  Access to Justice Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Open EAJA Act of
			 2010.
		2.FindingsThe Congress finds the following:
			(1)The Equal Access
			 to Justice Act, established in 1980 to provide small businesses, individuals,
			 and public interest groups the opportunity to recover attorney fees and costs,
			 is funded through a permanent Congressional appropriation.
			(2)The Equal Access
			 to Justice Act, as passed, includes statutory reporting requirements to
			 Congress on the administration and payments funded through the Act.
			(3)The Department of
			 Justice and the Administrative Conference of the United States ceased reporting
			 to Congress on EAJA payments and administration in 1995.
			(4)Payments
			 authorized by EAJA have continued every year without Congressional
			 oversight.
			3.Data compilation,
			 reporting, and public access
			(a)Reporting in
			 agency adjudicationsSection 504(c) of title 5, United States
			 Code, is amended—
				(1)in subsection
			 (c)(1), by striking After consultation with the Chairman of the
			 Administrative Conference of the United States, each and inserting
			 Each; and
				(2)by striking
			 subsection (e) and inserting the following:
					
						(e)(1)The Attorney General of the United States
				shall issue an annual, online report to the Congress on the amount of fees and
				other expenses awarded during the preceding fiscal year under this section. The
				report shall describe the number, nature, and amount of the awards, the claims
				involved in the controversy, a justification for awards exceeding the cap
				provided in subsection (b)(1)(A), and any other relevant information that may
				aid the Congress in evaluating the scope and impact of such awards. The report
				shall be made available to the public online, and contain a searchable
				database, total awards given, and total number of applications for the award of
				fees and other expenses that were filed, defended, and heard, and shall
				include, with respect to each such application, the following:
								(A)Name of the party seeking the award of
				fees and other expenses.
								(B)The agency to which the application
				for the award was made.
								(C)The name of administrative law judges
				in the case.
								(D)The disposition of the application,
				including any appeal of action taken on the application.
								(E)The hourly rates of attorneys and expert
				witnesses stated in the application that was awarded.
								(2)The report under paragraph (1) shall cover
				payments of fees and other expenses under this section that are made under a
				settlement agreement.
							(3)Each agency shall provide the Attorney
				General with such information as is necessary for the Attorney General to
				comply with the requirements of this
				subsection.
							.
				(b)Reporting in
			 court casesSection 2412(d)
			 of title 28, United States Code, is amended by inserting after paragraph (4),
			 the following:
				
					(5)The Attorney General of the United States
				shall issue an annual, online report to the Congress on the amount of fees and
				other expenses awarded during the preceding fiscal year under this subsection.
				The report shall describe the number, nature, and amount of the awards, the
				claims involved in the controversy, a justification for awards exceeding the
				cap provided in paragraph (2)(A)(ii), and any other relevant information that
				may aid the Congress in evaluating the scope and impact of such awards. The
				report shall be made available to the public online and shall contain a
				searchable database of total awards given and the total number of cases filed,
				defended, or heard, and shall include with respect to each such case the
				following:
						(A)The name of the party seeking the award of
				fees and other expenses in the case.
						(B)The district court hearing the
				case.
						(C)The names of presiding judges in the
				case.
						(D)The name of the agency involved in the
				case.
						(E)The disposition of the application for fees
				and other expenses, including any appeal of action taken on the
				application.
						(F)The hourly rates of attorneys and expert
				witnesses stated in the application that was awarded.
						The report
				under this paragraph shall cover payments of fees and other expenses under this
				subsection that are made under a settlement
				agreement..
			4.GAO
			 studyNot later than 30 days
			 after the date of enactment of this Act, the Comptroller General shall commence
			 an audit of the Equal Access to Justice Act for the years 1995 through the end
			 of the calendar year in which this Act is enacted. The Comptroller General
			 shall, not later than 1 year after the end of the calendar year in which this
			 Act is enacted, complete such audit and submit to the Congress a report on the
			 results of the audit.
		
